Citation Nr: 1424429	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 15, 2012, and a rating in excess of 40 percent since.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a May 2014 statement, the issues of entitlement to service connection for the following disabilities were raised: erectile dysfunction, including as secondary to the service-connected lumbar spine disability; urinary/ renal/ bladder disorder, including as secondary to the service-connected lumbar spine disability; psychiatric disorder, including as secondary to the service connected lumbar spine disability; bilateral leg disorder, including as secondary to the service-connected lumbar spine disorder; left shoulder, arm, and hand conditions, including as secondary to the service-connected lumbar spine disorder; and bilateral hearing loss.  Also raised was whether new and material evidence was submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder.  These have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

On May 7, 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 15, 2012, and a rating in excess of 40 percent since. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 15, 2012, and a rating in excess of 40 percent since, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a May 7, 2014 written statement, submitted by the Veteran's representative on his behalf, the Veteran indicated that he wished to withdraw his appeal concerning entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 15, 2012, and a rating in excess of 40 percent since.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim.  Accordingly, the Board does not have jurisdiction to review the claim on appeal and it is dismissed.









ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 15, 2012, and a rating in excess of 40 percent since, is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


